 


109 HR 4587 IH: Colorado Wilderness Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4587 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. DeGette introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To designate certain lands in the State of Colorado as components of the National Wilderness Preservation System, and for other purposes. 
 
 
1.Short title and definition 
(a)Short TitleThis Act may be cited as the Colorado Wilderness Act of 2005. 
(b)Secretary DefinedAs used in this Act, the term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as appropriate. 
2.Additions to the Wilderness preservation system 
(a)AdditionsThe following lands in the State of Colorado administered by the Bureau of Land Management or the United States Forest Service are hereby designated as wilderness and, therefore, as components of the National Wilderness Preservation System: 
(1)The following areas in the Glenwood Springs Resource Area: 
(A)Certain lands which comprise approximately 40,494 acres, as generally depicted on a map entitled Roan Plateau Wilderness Proposal dated March 22, 2002, which shall be known as the Roan Plateau Wilderness. 
(B)Certain lands which comprise approximately 15,155 acres, as generally depicted on a map entitled Bull Gulch Wilderness Proposal dated March 22, 2002, which shall be known as the Bull Gulch Wilderness. 
(C)Certain lands which comprise approximately 16,263 acres, as generally depicted on a map entitled Castle Peak Wilderness Proposal dated March 22, 2002, which shall be known as the Castle Peak Wilderness. 
(D)Certain lands which comprise approximately 316 acres, as generally depicted on a map entitled Maroon Bells Snowmass Wilderness Proposal dated March 22, 2002, which shall be known as the Maroon Bells Wilderness. 
(E)Certain lands which comprise approximately 11,701 acres, as generally depicted on a map entitled Grand Hogback Wilderness Proposal dated March 22, 2002, which shall be known as the Grand Hogback Wilderness. 
(2)The following areas in the Glenwood Springs Resource Area and the White River National Forest: 
(A)Certain lands which comprise approximately 16,467 acres, as generally depicted on a map entitled Flat Tops Addition Wilderness Proposal, dated May 12, 2003, and which are hereby incorporated in and shall be deemed to be a part of the Flat Tops Wilderness designated by Public Law 94–146. 
(B)Certain lands which comprise approximately 25,285 acres, as generally depicted on a map entitled Thompson Creek Wilderness Proposal, dated March 22, 2002, which shall be known as the Thompson Creek Wilderness. 
(3)The following lands in the Grand Junction Resource Area: 
(A)Certain lands which comprise approximately 21,110 acres, as generally depicted on a map entitled Bangs Canyon Wilderness Proposal, dated March 22, 2002, which shall be known as the Bangs Canyon Wilderness. 
(B)Certain lands which comprise approximately 25,881 acres, as generally depicted on a map entitled Demaree Canyon Wilderness Proposal, dated March 22, 2002, which shall be known as the Demaree Canyon Wilderness. 
(C)Certain lands which comprise approximately 15,721 acres, as generally depicted on a map entitled Cow Ridge Wilderness Proposal, dated May 12, 2003, which shall be known as the Cow Ridge Wilderness. 
(D)Certain lands which comprise approximately 14,090 acres, as generally depicted on a map entitled Granite Creek Wilderness Proposal, dated March 22, 2002, which shall be known as the Granite Creek Wilderness. 
(E)Certain lands which comprise approximately 12,429 acres, as generally depicted on a map entitled Gunnison River Wilderness Proposal, dated March 22, 2002, which shall be known as the Gunnison River Wilderness. 
(F)Certain lands which comprise approximately 32,126 acres, as generally depicted on a map entitled Hunter Canyon Wilderness Proposal, dated March 22, 2002, which shall be known as the Hunter Canyon Wilderness. 
(G)Certain lands which comprise approximately 7,649 acres, as generally depicted on a map entitled Kings Canyon Wilderness Proposal, dated March 22, 2002, which shall be known as the Kings Canyon Wilderness. 
(H)Certain lands which comprise approximately 30,551 acres, as generally depicted on a map entitled Little Bookcliffs Wilderness Proposal, dated March 22, 2002, which shall be known as the Little Bookcliffs Wilderness. 
(I)Certain lands which comprise approximately 20,585 acres, as generally depicted on a map entitled Maverick Canyon Wilderness Proposal, dated March 22, 2002, which shall be known as Maverick Canyon Wilderness. 
(J)Certain lands which comprise approximately 26,914 acres, as generally depicted on a map entitled The Palisade Wilderness Proposal, dated March 22, 2002, which shall be known as The Palisade Wilderness. 
(K)Certain lands which comprise approximately 18,687 acres, as generally depicted on a map entitled Prairie Canyon Wilderness Proposal, dated March 22, 2002, which shall be known as Prairie Canyon Wilderness. 
(L)Certain lands which comprise approximately 5,142 acres, as generally depicted on a map entitled Sagebrush Pillows Wilderness Proposal, dated March 22, 2002, which shall be known as the Sagebrush Pillows Wilderness. 
(M)Certain lands which comprise approximately 27,569 acres, as generally depicted on a map entitled South Shale Ridge Wilderness Proposal, dated March 22, 2002, which shall be known as the South Shale Ridge Wilderness. 
(N)Certain lands which comprise approximately 18,687 acres, as generally depicted on a map entitled Prairie Canyon Wilderness Proposal, dated March 22, 2002, which shall be known as Prairie Canyon Wilderness. 
(O)Certain lands which comprise approximately 3,025 acres, as generally depicted on a map entitled Bitter Creek Wilderness Proposal, dated March 22, 2002, which shall be known as Bitter Creek Wilderness. 
(4)Certain lands in the Grand Junction and Uncompahgre Resource Areas and the Uncompahgre National Forest which comprise approximately 84,635 acres, as generally depicted on a map entitled Dominguez Canyons Wilderness Proposal, dated March 22, 2002, which shall be known as the Dominguez Canyons Wilderness. 
(5)Certain lands in the Grand Junction Resource Area and the Uncompahgre National Forest which comprise approximately 39,144 acres, as generally depicted on a map entitled Unaweep Wilderness Proposal, dated December 5, 2005, which shall be known as the Unaweep Wilderness. 
(6)Certain lands in the Grand Junction Resource Area, the San Juan Resource Area, and the Manti-LaSal National Forest which comprise approximately 65,448 acres, as generally depicted on a map entitled Sewemup Mesa Wilderness Proposal, dated March 22, 2002, which shall be known as the Sewemup Mesa Wilderness. 
(7)The following lands in the Gunnison Resource Area: 
(A)Certain lands in the Gunnison Resource Area which comprise approximately 3,388 acres, as generally depicted on a map entitled Powderhorn Additions Wilderness Proposal, dated March 22, 2002, and which are hereby incorporated in and shall be deemed to be a part of the Powderhorn Wilderness designated by Public Law 103–77. 
(B)Certain lands in the Gunnison Resource Area which comprise approximately 38,594 acres, as generally depicted on a map entitled Redcloud Peak Wilderness Proposal, dated March 22, 2002, which shall be known as the Redcloud Peak Wilderness. 
(C)Certain lands which comprise approximately 6,878 acres, as generally depicted on a map entitled West Elk Addition Wilderness Proposal, dated March 22, 2002, and which are hereby incorporated in and shall be deemed to be a part of the West Elk Wilderness designated by Public Law 88–577. 
(8)Certain lands in the Gunnison Resource Area and the Gunnison National Forest and Rio Grande National Forest which comprise approximately 72,397 acres, as generally depicted on a map entitled Handies Peak Wilderness Proposal, dated March 22, 2002, which shall be known as the Handies Peak Wilderness. 
(9)Certain lands in the Kremmling Resource Area which comprise approximately 33 acres, as generally depicted on a map entitled Platte River Addition Wilderness Proposal, dated March 22, 2002, and which are hereby incorporated in and shall be deemed to be part of the Platte River Wilderness designated by Public Law 98–550. 
(10)Certain lands in the Kremmling Resource Area, the Arapaho National Forest, and the Routt National Forest which comprise approximately 119,688 acres, as generally depicted on a map entitled Troublesome Wilderness Proposal, dated March 22, 2002, which shall be known as the Troublesome Wilderness. 
(11)Certain lands in the Royal Gorge Resource Area and the Pike National Forest which comprise approximately 34,873 acres, as generally depicted on a map entitled Browns Canyon Wilderness Proposal, dated May 12, 2003, which shall be known as the Browns Canyon Wilderness. 
(12)Certain lands in the Uncompahgre Resource Area and the Grand Mesa National Forest which comprise approximately 10,742 acres as generally depicted on a map entitled Adobe Badlands Wilderness Area Proposal, dated March 22, 2002, which shall be known as the Adobe Badlands Wilderness. 
(13)Certain lands in the Uncompahgre Resource Area and the Uncompahgre National Forest which comprise approximately 14,503 acres, as generally depicted on a map entitled Roubideau Addition Wilderness Proposal, dated March 22, 2002, which shall be known as the Roubideau Wilderness. 
(14)The following areas in the San Juan Resource Area: 
(A)Certain lands which comprise approximately 25,947 acres, as generally depicted on a map entitled Cross Canyon Wilderness Proposal dated March 22, 2002, which shall be known as the Cross Canyon Wilderness. 
(B)Certain lands which comprise approximately 41,133 acres, as generally depicted on a map entitled Dolores River Canyon Wilderness Proposal, dated March 22, 2002, which shall be known as the Dolores River Canyon Wilderness. 
(C)Certain lands which comprise approximately 4,809 acres, as generally depicted on a map entitled Mares Tail Canyon Wilderness Proposal dated March 22, 2002, which shall be known as the Mares Tail Wilderness. 
(D)Certain lands which comprise approximately 33,467 acres, as generally depicted on a map entitled McKenna Peak Wilderness Proposal dated March 22, 2002, which shall be known as the McKenna Peak Wilderness. 
(E)Certain lands which comprise approximately 23,536 acres, as generally depicted on a map entitled San Luis Hills Wilderness Proposal dated March 22, 2002, which shall be known as the San Luis Hills Wilderness. 
(F)Certain lands which comprise approximately 14,598 acres, as generally depicted on a map entitled Weber-Menefee Mountain Wilderness Proposal dated March 22, 2002, which shall be known as the Weber-Menefee Mountain Wilderness. 
(15)The following areas in the Little Snake Resource Area: 
(A)Certain lands which comprise approximately 50,543 acres, as generally depicted on a map entitled Cold Spring Mountain Wilderness Proposal, dated March 22, 2002, which shall be known as the Cold Spring Mountain Wilderness. 
(B)Certain lands which comprise approximately 18,071 acres, as generally depicted on a map entitled Cross Mountain Wilderness Proposal dated December 5, 2005, which shall be known as the Cross Mountain Wilderness. 
(C)Certain lands which comprise approximately 34,010 acres, as generally depicted on a map entitled Diamond Breaks Wilderness Proposal, dated March 22, 2002, which shall be known as the Diamond Breaks Wilderness. 
(D)Certain lands which comprise approximately 6,753 acres, as generally depicted on a map entitled Dragon Canyon Wilderness Proposal, dated March 22, 2002, which shall be known as the Dragon Canyon Wilderness. 
(E)Certain lands which comprise approximately 56,249 acres, as generally depicted on a map entitled Dinosaur Adjacent Wilderness Proposal dated March 22, 2002, which shall be known as the Dinosaur Wilderness. 
(F)Certain lands which comprise approximately 86,569 acres, as generally depicted on a map entitled Vermillion Basin Wilderness Proposal, dated March 22, 2002, which shall be known as the Vermillion Basin Wilderness. 
(G)Certain lands which comprise approximately 12,436 acres, as generally depicted on a map entitled Yampa River Wilderness Proposal dated March 22, 2002, which shall be known as the Yampa River Wilderness. 
(16)Certain lands in the Royal Gorge Resource Area which comprise approximately 17,318 acres, as generally depicted on a map entitled McIntyre Hills Wilderness Proposal, dated March 22, 2002, which shall be known as the McIntyre Wilderness. 
(17)Certain lands in the Royal Gorge Resource Area and the Pike National Forest which comprise approximately 38,174 acres, as generally depicted on a map entitled Beaver Creek Wilderness Proposal, dated March 22, 2002, which shall be known as the Beaver Creek Wilderness. 
(18)Certain lands in the San Juan Resource Area and the San Juan National which comprise approximately 32,050 acres, as generally depicted on a map entitled Snaggletooth Wilderness Proposal, dated March 22, 2002, which shall be known as the Snaggletooth Wilderness. 
(19)Certain lands in the San Luis Resource Area which comprise approximately 10,864 acres, as generally depicted on a map entitled Rio Grande Wilderness Proposal, dated March 22, 2002, which shall be known as the Rio Grande Wilderness. 
(20)The following areas in the White River Resource Area: 
(A)Certain lands which comprise approximately 22,439 acres, as generally depicted on a map entitled Black Mountain-Windy Gulch Wilderness Proposal, dated March 22, 2002, which shall be known as the Black Mountain-Windy Gulch Wilderness. 
(B)Certain lands which comprise approximately 24,854 acres, as generally depicted on a map entitled Big Ridge Wilderness Proposal, dated December 5, 2005, which shall be known as the Big Ridge Wilderness. 
(C)Certain lands which comprise approximately 16,781 acres, as generally depicted on a map entitled Bull Canyon Wilderness Proposal dated March 22, 2002, which shall be known as the Bull Canyon Wilderness. 
(D)Certain lands which comprise approximately 25,005 acres, as generally depicted on a map entitled Oil Spring Mountain Wilderness Proposal, dated March 22, 2002, which shall be known as the Oil Spring Mountain Wilderness. 
(E)Certain lands which comprise approximately 20,903 acres, as generally depicted on a map entitled Pinyon Ridge Wilderness Proposal, dated March 22, 2002, which shall be known as the Pinyon Ridge Wilderness. 
(F)Certain lands which comprise approximately 30,735 acres, as generally depicted on a map entitled Skull Creek Wilderness Proposal, dated March 22, 2002, which shall be known as the Skull Creek Wilderness. 
(21)Certain lands in the Royal Gorge Resource Area and the San Isabel National Forest which comprise approximately 44,372 acres, as generally depicted on a map entitled Grape Creek Wilderness Proposal, dated March 22, 2002, which shall be known as the Grape Creek Wilderness. 
(b)Maps and DescriptionsAs soon as practicable after the date of enactment of this Act, the appropriate Secretary shall file a map and a boundary description of each area designated as wilderness by this Act with the Committee on Resources of the United States House of Representatives and the Committee on Energy and Natural Resources of the United States Senate. Each map and description shall have the same force and effect as if included in this Act, except that the appropriate Secretary is authorized to correct clerical and typographical errors in such boundary descriptions and maps. Such maps and boundary descriptions shall be on file and available for public inspection in the Office of the Director of the Bureau of Land Management, Department of the Interior, and in the Office of the Chief of the Forest Service, Department of Agriculture, as appropriate. 
(c)State and Private LandsLands within the exterior boundaries of any wilderness area designated under this section that are owned by the State or by a private entity shall be included within such wilderness area if such lands are acquired by the United States. Such lands may be acquired by the United States only as provided in the Wilderness Act (16 U.S.C. 1131 and following). 
3.Administrative provisions 
(a)In GeneralSubject to valid existing rights, lands designated as wilderness by this Act shall be managed by the Secretary of Agriculture or the Secretary of the Interior, as appropriate, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that, with respect to any wilderness areas designated by this Act, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of enactment of this Act. 
(b)GrazingGrazing of livestock in wilderness areas designated by this Act shall be administered in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560, and, the guidelines set forth in Appendix A of House Report 101–405 of the 101st Congress. 
(c)State JurisdictionAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the jurisdiction or responsibilities of the State of Colorado with respect to wildlife and fish in Colorado. 
(d)Water 
(1)With respect to each wilderness area designated by this Act, Congress hereby reserves a quantity of water sufficient to fulfill the purposes of this Act. The priority date of such reserved rights shall be the date of enactment of this Act. 
(2)The appropriate Secretary and all other officers of the United States shall take steps necessary to protect the rights reserved by paragraph (1), including the filing by the Secretary of a claim for the quantification of such rights in any present or future appropriate stream adjudication in the courts of the State of Colorado in which the United States is or may be joined and which is conducted in accordance with the McCarran Amendment (43 U.S.C. 666). 
(3)Nothing in this Act shall be construed as a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State of Colorado on or before the date of enactment of this Act. 
(4)The Federal water rights reserved by this Act are specific to the wilderness areas located in the State of Colorado designated by this title. Nothing in this title related to reserved Federal water rights shall be construed as establishing a precedent with regard to any future designations, nor shall it constitute an interpretation of any other Act or any designation made pursuant thereto. 
(e)Aerial Navigation Training Exercises 
(1)In generalThe Colorado Army National Guard, through the High Altitude ARNG Aviation Training Site, shall continue to be allowed to conduct aerial navigation training maneuver exercises over and upon the lands designated as wilderness and as potential wilderness by this Act in a manner consistent with the memorandum of understanding dated August 4, 1987, among the Colorado Army National Guard, the Bureau of Land Management, and the United States Forest Service as interpreted and implemented prior to the date of the enactment of this Act. 
(2)Review and modification of memorandum of understandingThe memorandum of understanding referred to in paragraph (1) may be modified subject to the agreement of all parties thereto. The parties to the memorandum of understanding shall review the memorandum and associated annual operating plan not later than 180 days after the date of the enactment of this Act, and annually thereafter while the memorandum of understanding is in effect. The review shall include consideration of alternative locations over National Forest System lands and lands administered by the Bureau of Land Management outside of the lands designated as wilderness by this Act for the conduct of activities identified in the memorandum. If the Colorado Army National Guard identifies such an alternate location outside of the lands designated as wilderness by this Act that meets its aerial training needs, the memorandum of understanding shall be modified accordingly, subject to the agreement of all parties thereto. 
(f)Potential Wilderness Designations 
(1)In generalThe following lands are designated as potential wilderness areas: 
(A)Certain lands which comprise approximately 20,843 acres, as generally depicted on a map entitled Deep Creek Wilderness Proposal, dated March 22, 2002, which shall be known as the Deep Creek Wilderness. 
(B)Certain lands which comprise approximately 15,679 acres, as generally depicted on a map entitled Pisgah Mountain Wilderness Proposal, dated March 22, 2002, which shall be known as the Pisgah Mountain Wilderness. 
(2)Designation as wildernessLands described in paragraph (1) shall be designated as wilderness upon publication in the Federal Register by the Secretary of a notice that all nonconforming uses of those lands provided for under subsection (e) that would be prohibited in wilderness by the Wilderness Act have ceased. Such publication in the Federal Register by the Secretary and subsequent designation as wilderness shall occur as the nonconforming use ceases in any of the individual areas identified and shall not be dependent on cessation of the nonconforming uses in all the potential wilderness areas identified. 
(3)ManagementExcept for activities provided for under subsection (e), lands described in paragraph (1) shall be managed by the Secretary in accordance with the Wilderness Act as wilderness until those lands are designated as wilderness under this subsection. 
 
